The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to application filed on 8/30/19, in which Claims 1-21 are presented for examination of which Claims 1 and 11 are in independent form.

Specification
The abstract is over 150 words, please condense. 

Claim Objections
Claims 11-20 are objected to because of the following informalities:  Claim 11 recites “an image sensora for…” should it read “an image sensor


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Shu et al. (Shu; KR 2012/0075595 D1) and Pratt et al. (Pratt; US 2017/0105621), further in view of Woo et al. (Woo; KR 2014/0114218 D2).
Regarding Claim 1, Shu discloses a method of controlling an artificial intelligence (AI) robot (Abstract), comprising:
matching, by the AI robot (60 of Fig 2 robot device), a user ([0027]-[0030] when the robot arrives at the user, the robot recognizes the user's face. (83) image data of the user's face is secured through the image recognition apparatus mounted on the robot. Then, it is confirmed that the recognized user is a corresponding user to take the medicine) with a medication target according to a medication schedule (a user who is a prescription subject and accommodates the prescription medicine in a robot (80));
discharging a medicine set for the user ([0036] distributes the received prescription medicine through the drug dispenser attached to the robot (88));
reading image data of the user to determine whether the user has taken the medicine ([0037] using an image recognition device such as a camera attached to the robot to transmit the medicine taking image of the user to the doctor or pharmacist, and the doctor or pharmacist who has received the medicine taking image to the user Take it (89) and tell it to the robot. If the user has not taken a prescription drug, the user is informed to take the medicine again); but doesn’t specify reading image data of the user after the medicine-taking and reading a sense signal about biometric data of the user after the medicine-taking to determine whether there is abnormality in the user; and performing an emergency measure when there is the abnormality in the user.
However Shu teaches the use of the camera to determine if user has taken medicine ([0037] and determining blood pressure and pulse of the user ([0031]).
In the same field of endeavor, Pratt discloses a system for providing video analysis and motion augmentation, particularly in the context of telemedicine applications, that may function with a robot.
Pratt discloses reading image data of the user after the medicine-taking to determine whether there is abnormality in the user ([0052] the systems and methods may include coupling the system's 100 functionality and operations with information associated with various medications and drugs that induce a response that the functionality and operations of the system 100 may detect. For example, a certain drug may cause a skin reaction, which may be detectable by the cameras 105, 114, 120 of the system 100 and be utilized to detect anomalies, update the monitored being's records, and/or confirm diagnoses…and may be combined with the functionality of a medical robot); and performing an emergency measure when there is the abnormality in the user ([0049] if a certain anomaly and/or diagnosis is detected and/or determined, the systems and methods may automatically transmit alerts).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Shu with Pratt using images to determine a reaction in order to provide an inexpensive and portable system to enhance current technologies for detecting anomalies, obtaining patient information, and confirming medical diagnoses, as suggested by Pratt ([0003]).
The combination of Shu and Pratt doesn’t specify reading a sense signal about biometric data of the user after the medicine-taking.
In the same field of endeavor, Woo discloses a robot apparatus for assisting the management of patients.
Woo discloses reading a sense signal about biometric data of the user after the medicine-taking to determine whether there is abnormality in the user([0029] patient management server 300 is remotely controlled devices and receive patient-specific biometric data passing from the 200, and this storage management. Preferably the patient management server 300 may be managed with the information about the biometric data before and after taking medicine biometric).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Shu and Pratt with Woo using biometric data after medication in order to provide a system to help caretakers understand the efficacy of the drug, as suggested by Woo ([0029]).
Regarding Claim 2, Shu discloses the AI robot comprises a body comprising a medicine container formed inside thereof, the medicine container having a space defined to contain the medicine, and an inlet/outlet port formed on an outer surface thereof, the inlet/outlet port injecting or discharging the medicine therethrough ([0043] dispenser 63).

Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shu, Pratt and Woo, further in view of Lee (KR 2018/0099434 D4).
2>Regarding Claim 3, Shu doesn’t disclose the determining whether the user has taken the medicine comprises acquiring image data of a medicine-taking action of the user after discharging the medicine, and comparing the acquired image data with image data of the medicine-taking action of the user in a previous cycle through deep learning to determine whether the user has taken the medicine.
In the same field of endeavor, Lee discloses a method to monitor a patient, which monitors a condition of the patient when a medical image is photographed, and performs a suitable operation in accordance with the condition of the patient, with the help of a robot.
Lee discloses acquiring image data of a medicine-taking action of the user after discharging the medicine, and comparing the acquired image data with image data of the medicine-taking action of the user in a previous cycle through deep learning to determine whether the user has taken the medicine ([0044], [0062], [0073], [0074], Claim 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Shu, Pratt and Woo with Lee using deep learning in order to provide a system that can judge and become smarter, as suggested by Lee ([0006]).
3>Regarding Claim 4, Lee discloses the determining whether there is abnormality in the user comprises:  acquiring the image data of the user after the medicine-taking; analyzing an action pattern of the user based on the acquired image data through the deep learning; acquiring the sense signal about the biometric data of the user after the medicine-taking; and combining the sense signal and the action pattern of the user to determine whether there is the abnormality in the user ([0044], [0062], [0073], [0074, Claim 1).
4>Regarding Claim 5, Lee discloses the biometric data comprises information about a heart rate and a temperature of the user (0044], [0062], [0073], [0074], Claim 1 at Step 520…the patient's status signal may be at least one of a video signal for the patient, a voice signal of the patient, an electrocardiogram, heart rate, blood pressure, oxygen saturation, respiratory status, respiration rate, body temperature of the patient).
5>Regarding Claim 6, Shu discloses the matching a user with a medication target comprises: searching for the user while the AI robot moves; and matching image data of the searched user with information about the medication target upon acquiring the image data of the searched user ((81) when user current location is identified, (82) the robot moves to the identified location, (83) and recognizes the user’s face to (84) identify that the recognized user is the corresponding user who is to take the medicine ([0028]-[0030]).
6>Regarding Claim 7, Shu discloses estimating a location where the user is existable and moving to the estimated location ([0028]-[0030] (81) when user current location is identified, (82) the robot moves to the identified location, (83) and recognizes the user’s face to (84) identify that the recognized user is the corresponding user who is to take the medicine*).
7>Regarding Claim 8, Woo discloses the AI robot receives medication command information from a server according to the medication schedule ([0020] server (300) provides the robot apparatus (200) with information about patient specific storage portions; [0029] patient management server 300 is remotely controlled devices and receive patient-specific biometric data passing from the 200, and this storage management. Preferably the patient management server 300 may be managed with the information about the biometric data before and after taking medicine biometric).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shu, Pratt and Woo, further in view of Keon (KR 2017/0127591 D3).
7>Regarding Claim 9, Shu doesn’t disclose the AI robot receives information about the medication schedule directly from the user and searches for the medication target according to the medication schedule stored therein.
In the same field of endeavor, Keon discloses an Internet of Things (IoT)-based healthcare robot capable of managing the life and health of the elderly or the disabled.
Keon discloses the AI robot receives information about the medication schedule directly from the user and searches for the medication target according to the medication schedule stored therein ([0024] inputting configuration and input information via a touch screen (60) installed in a main body (10)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Shu and Pratt with Keon using a user interface in order to provide a system that enhances user conveniences and practicality, as suggested by Keon ([0004]).
5>Regarding Claim 10, Keon discloses the matching a user with a medication target comprises calling a surrounding user through notification thereto according to the medication schedule and reading image data of the surrounding user to determine whether the surrounding user is the medication target ([0025]-[0026] robot (1) notifies a medicine-administering or medicine-taking time to help a user take the medicine without forgetting and outputs from a speaker (80), a voice or music signal regarding related information).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shu, Pratt and Woo.
Regarding Claim 11, Shu discloses an artificial intelligence (AI) robot (60) comprising:
a body (Fig 2) for defining an exterior appearance of the AI robot and containing a medicine ([0036] distributes the received prescription medicine through the drug dispenser attached to the robot (88)) to be discharged according to a medication schedule ([0027] the prescription medicine is preferably composed of a single dose, and taking a medicine of a predetermined user. According to the schedule, the medicine of the corresponding kind and the quantity of the medicine are determined and accommodated in the robot);
a support for supporting the body (including wheels of Fig 2);
an image sensor (61 of Fig 1 camera) for capturing an image within a traveling zone to create image information ([0037]); and 
a controller for discharging the medicine to a user according to the medication schedule ([0043] the medicine dispenser 63 is provided to receive the prescribed medicine and discharge the medicine in front of the user*), reading image data of the user to determine whether the user has taken the medicine ([0037] using an image recognition device such as a camera attached to the robot to transmit the medicine taking image of the user to the doctor or pharmacist, and the doctor or pharmacist who has received the medicine taking image to the user Take it (89) and tell it to the robot. If the user has not taken a prescription drug, the user is informed to take the medicine again).
Pratt discloses reading image data of the user after the medicine-taking to determine whether there is abnormality in the user ([0052] the systems and methods may include coupling the system's 100 functionality and operations with information associated with various medications and drugs that induce a response that the functionality and operations of the system 100 may detect. For example, a certain drug may cause a skin reaction, which may be detectable by the cameras 105, 114, 120 of the system 100 and be utilized to detect anomalies, update the monitored being's records, and/or confirm diagnoses…and may be combined with the functionality of a medical robot); and performing an emergency measure when there is the abnormality in the user ([0049] if a certain anomaly and/or diagnosis is detected and/or determined, the systems and methods may automatically transmit alerts).
Woo discloses reading a sense signal about biometric data of the user after the medicine-taking to determine whether there is abnormality in the user ([0029] patient management server 300 is remotely controlled devices and receive patient-specific biometric data passing from the 200, and this storage management. Preferably the patient management server 300 may be managed with the information about the biometric data before and after taking medicine biometric).
Regarding Claim 12, Pratt and Keon disclose the controller performs a control operation to perform an emergency measure when there is the abnormality in the user (Pratt [0049]; Keon [0032]).
Regarding Claim 13, Shu discloses an inlet/outlet port formed on an outer surface of the body to inject or discharge the medicine therethrough ([0043] the medicine dispenser 63 is provided to receive the prescribed medicine and discharge the medicine in front of the user).

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shu, Pratt and Woo, further in view of Lee.
Regarding Claim 14, Lee discloses the controller acquires image data of a medicine-taking action of the user after discharging the medicine, and compares the acquired image data with image data of the medicine-taking action of the user in a previous cycle through deep learning to determine whether the user has taken the medicine ([0044], [0062], [0073], [0074], Claim 1).
14>Regarding Claim 15, Lee discloses the controller acquires the image data of the user after the medicine-taking, analyzes an action pattern of the user based on the acquired image data through the deep learning, acquires the biometric data of the user after the medicine-taking, and combines the biometric data and the action pattern of the user to determine whether there is the abnormality in the user ([0044], [0062], [0073], [0074], Claim 1).
15>Regarding Claim 16, Lee discloses the biometric data comprises information about a heart rate and a temperature of the user (0044], [0062], [0073], [0074], Claim 1 at Step 520…the patient's status signal may be at least one of a video signal for the patient, a voice signal of the patient, an electrocardiogram, heart rate, blood pressure, oxygen saturation, respiratory status, respiration rate, body temperature of the patient).


Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shu, Pratt and Woo.
Regarding Claim 17, Shu discloses the support comprises a traveling part for moving the AI robot, wherein the controller drives the traveling part such that the AI robot searches for the user while moving ([0028]-[0030] (81) when user current location is identified, (82) the robot moves to the identified location, (83) and recognizes the user’s face to (84) identify that the recognized user is the corresponding user who is to take the medicine).
17>Regarding Claim 18, Shu discloses the controller estimates a location where the user is existable and drives the traveling part to the estimated location ([0028]-[0030] (81) when user current location is identified, (82) the robot moves to the identified location, (83) and recognizes the user’s face to (84) identify that the recognized user is the corresponding user who is to take the medicine).
Regarding Claim 19, Woo discloses the AI robot receives medication command information from a server according to the medication schedule (([0020] server (300) provides the robot apparatus (200) with information about patient specific storage portions; [0029] patient management server 300 is remotely controlled devices and receive patient-specific biometric data passing from the 200, and this storage management. Preferably the patient management server 300 may be managed with the information about the biometric data before and after taking medicine biometric).



Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Shu, Pratt and Woo, further in view of Keon.
18>Regarding Claim 20, Keon discloses an interface for receiving information about the medication schedule directly from the user, wherein the storage part searches for a medication target according to the medication schedule stored therein ([0024] inputting configuration and input information via a touch screen (60) installed in a main body (10)).
Regarding Claim 21, Keon discloses the AI robot calls a surrounding user through notification thereto according to the medication schedule and reads image data of the surrounding user to determine whether the surrounding user is a medication target ([0025]-[0026] robot (1) notifies a medicine-administering or medicine-taking time to help a user take the medicine without forgetting and outputs from a speaker (80), a voice or music signal regarding related information).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Miro et al. (US 2005/0154265) discloses a method of controlling an artificial intelligence (AI) robot (Abstract), comprising: matching, by the AI robot, a user with a medication target according to a medication schedule ([0014] patient condition sensors 28 include a biometric identification module used to sense a physiological condition or characteristic of the patient 26 (e.g., such as a camera for facial recognition or an electronic scanning pad for fingerprint identification). The sensed physiological characteristic is then used to identify or recognize a given patient 26); discharging a medicine set for the user (116 of Fig 3 administer medication).
b.	Ziegler et al. (Ziegler; US 2007/0198128) discloses a mobile robot guest for interacting with a human resident performs a room-traversing search procedure prior to interacting with the resident, and may verbally query whether the resident being sought is present. Upon finding the resident, the mobile robot may facilitate a teleconferencing session with a remote third party, or interact with the resident in a number of ways.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK S RUSHING/Primary Examiner, Art Unit 2685